Case: 14-30044      Document: 00512749320         Page: 1    Date Filed: 08/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-30044                          August 28, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
THANH VAN NGUYEN; SANG PHAN,
                                                  Plaintiffs-Appellants,
v.

HUNG DO,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-2537


Before STEWART, Chief Judge, and SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
       Appellants Thanh Van Nguyen and Sang Phan appeal the dismissal of
their complaint for lack of subject matter jurisdiction. For the reasons herein,
we affirm the district court’s summary judgment.
                                             I.
       The case arises out of an alleged physical altercation that occurred on a
vessel docked at Ditcharo’s Shrimp Dock, located on a navigable waterway in
Plaquemines Parish, Louisiana. Appellants Nguyen and Phan and Appellee


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30044    Document: 00512749320     Page: 2   Date Filed: 08/28/2014



                                 No. 14-30044
Hung Do are all commercial fishermen who own and operate shrimp boats.
Nyugen and Phan alleged that while Nyugen was performing repairs on his
boat, Do boarded the vessel and attacked him, pushing him off the vessel and
striking him in the head with a wooden board. Phan allegedly was also injured
by Do while attempting to help Ngyuen.        As a result of the attack, both
Appellants claim they sustained serious injuries that prevented them from
working as fishermen.
                                      II.
      Nyugen and Phan brought suit against Do in connection with the attack,
asserting causes of action under general maritime law and under Louisiana
law. Do moved to dismiss the complaint pursuant to Federal Rule of Civil
Procedure 12(b)(1), asserting Appellants had not satisfied the connection test
for federal admiralty jurisdiction. Appellants filed an amended complaint.
      The district court dismissed the case for lack of admiralty jurisdiction.
It found that Appellants had not satisfied a requirement for admiralty
jurisdiction—namely, a showing that “the general character’ of the ‘activity
giving rise to the incident’” have “a ‘substantial relationship to traditional
maritime activity.’” Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co.,
513 U.S. 527, 534 (1995) (quoting Sisson, 497 U.S. at 365, 364 & n.2). The
court found that this condition was not satisfied because Appellants had not
shown Do was engaged in a traditional maritime activity at the time of the
attack.
                                     III.
      We review a district court’s dismissal for lack of subject matter
jurisdiction under Rule 12(b)(1) de novo. Ballew v. Cont’l Airlines, Inc., 668
F.3d 777, 781 (5th Cir. 2012).
      After considering the parties’ arguments as briefed on appeal, and after
reviewing the record, the applicable law, and the district court’s judgment and
                                      2
        Case: 14-30044   Document: 00512749320   Page: 3   Date Filed: 08/28/2014



                                  No. 14-30044
reasoning, we AFFIRM the dismissal and adopt the district court’s analysis in
full.




                                        3